Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to application 16/886,495 filed 5/28/20. Claims 1-20 are pending with claims 1, 17 and 20 in independent form.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kopel US 2016/0042485 A1.
Kopel teaches:
With respect to claim 1, A method of transferring encrypted data from a first electronic device to a second electronic device, each of the electronic devices comprising at least one I/O interface, a memory and a processor (fig. 1-2; paragraph 0059 – mobile device 104 can be a cellular telephone, tablet, laptop, 

With respect to claim 17, A system for transferring encrypted data between electronic devices, the system comprising: a first electronic device with an input/output interface, a memory and a processor (fig. 1-2; paragraph 0059 – mobile device 104 can be a cellular telephone, tablet, laptop, etc. which inherently have input/output interfaces, memory and processors); a second electronic device with an input/output interface, a memory and a processor (fig. 1-2; paragraphs 0060, 0068-0069 – transaction receptacle of turnstile device 108 that has means to scan a barcode (input interface), has a display to display a barcode to be scanned by mobile device 104 (output interface), processes information from the barcode (processor) and contains a storage device (USB, compact disk, etc. – paragraph 0064)); where the devices are configured to: display at least one first encrypted two-dimensional code on the output interface of the first electronic device (fig. 1-2, block 206; paragraphs 0059-0061 encryption code generator 106 transmits unique codes to central system 102 which mobile device 104 uses to generate barcodes to be scanned at an interface of a point of entry device 108; paragraphs 0065-0068 – barcode is generated and displayed on mobile device 104 to be scanned by transaction receptacle at turnstile 108); read the at least one first two-dimensional code with the input interface of the second electronic device and decrypting the at least one first two-dimensional code with the processor and memory of the second electronic device (fig. 1-2, blocks 212 and 214; paragraphs 0068-0069 – transaction receptacle at turnstile 108 scans unique barcode, processes the information and confirms account verification by comparing the encryption code embedded in the barcode to a database); generate at least one second two-dimensional code encrypted with the processor and memory of the second electronic device in response to the decryption of the first 87CASH-M01-US two-dimensional code, and displaying the at least one second two-dimensional code at the output interface of the second electronic device (fig. 2, blocks 215-216; paragraph 0069 - if verification is successful, transaction receptacle displays a barcode that includes the station identification code and an associated unique turnstile number); and read the at least one second two-dimensional code with the input interface of the first electronic device and decrypting the at least one second two-dimensional code with the processor of the first electronic device (fig. 2, block 218; paragraphs 0069-0070 – mobile device 104 scans/captures the barcode displayed by transaction receptacle and if valid releases the turnstile gate and deducts the fare amount from a user’s existing balance).  

With respect to claim 19, A computer-readable non-transient medium comprising the method of claim 1 for transferring encrypted data from a first electronic device to a second electronic device (fig. 1-2, block 206; paragraphs 0059-0061 encryption code generator 106 transmits unique codes to central system 102 which mobile device 104 uses to generate barcodes to be scanned at an interface of a point of entry device 108; blocks 212 and 214 and paragraphs 0068-0069 – transaction receptacle at turnstile 108 scans unique barcode, processes the information and confirms account verification by comparing the encryption code embedded in the barcode to a database).  

With respect to claim 20, A method of processing encrypted data in a first electronic device comprising at least one I/O interface, a memory and a processor (fig. 1-2; paragraph 0059 – mobile device 104 can be a cellular telephone, tablet, laptop, etc. which inherently have input/output interfaces, memory and processors), the method comprising: generating at least one code in the first electronic device in response to information received from the first electronic device and an operator (fig. 1-2, block 206; paragraphs 0059-0061 encryption code generator 106 transmits unique codes to central system 102 which mobile device 104 uses to generate barcodes to be scanned at an interface of a point of entry device 108); verifying a balance from the first electronic device, 88CASH-MO1-US and in response to confirming sufficient balance generating at least one encrypted two- dimensional code with the processor and memory of the first electronic device in response to the correct verification of the balance (fig. 1-2; paragraphs 0065-0067 – mobile device 104 computes existing monetary balance in the user’s account and if a minimum balance is met (block 206) a unique barcode is displayed on mobile device 104), and displaying the at least one encrypted two-dimensional code on the output interface of the first electronic device (paragraphs 0065-0068 – barcode is generated and displayed on mobile device 104 to be scanned by transaction receptacle at turnstile 108); receiving a validation of the at least one encrypted two-dimensional code from the operator (fig. 2, blocks 215-216; paragraph 0069 - if verification is successful, transaction receptacle displays a barcode that includes the station identification code and an associated unique turnstile number); generating an action by the operator based on the validation of the at least one validated two- dimensional code (paragraph 0070 – turnstile device is instructed to release turnstile gate); and discounting from the balance in the first electronic device the action (paragraph 0070 – turnstile device is instructed to release turnstile gate and fare amount is deducted from user’s existing balance); wherein the first electronic device does not have an active network connection (paragraphs 0059 and 0064).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kopel US 2016/0042485 A1 in view of Beals US 2012/0151293 A1.
The teachings of Kopel have been discussed above.
Kopel additionally teaches:
With respect to claims 2 and 18, wherein the at least second two- dimensional code is not stored on the second mobile device, wherein the electronic devices do not have an active network connection and/or where the electronic devices do not have an active connection there between (paragraph 0060 – point of entry device 108 contains a barcode generator to display a barcode to be scanned by mobile device 104; paragraphs 0059 and 0064 – receiving and transmitting data by the mobile device 104, central system 102 and point of entry device 108 can be done without a network connection).

Kopel fails to teach:
With respect to claims 2 and 18, wherein the at least one second two-dimensional code is a plurality of two-dimensional codes displayed in secure animated response video format at a rate of at least 1 every 70 ms, preferably 1 two-dimensional code every 40 ms

However, Beals teaches:
With respect to claims 2 and 18, wherein the at least one second two-dimensional code is a plurality of two-dimensional codes displayed in secure animated response video format at a rate of at least 1 every 70 ms, preferably 1 two-dimensional code every 40 ms (paragraph 0029 teaches displaying a plurality of matrix codes in a sequence at any frame rate).

Therefore, it would have been obvious to one of ordinary skill in the art to modify the invention of Kopel to display a sequence of codes, as taught by Beals, as an obvious matter of design choice, thereby increasing the amount of data that can be transferred while decreasing the potential for unwanted interception of the information.

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 3 and all its dependencies, wherein generating the at least one first code or the at least second encrypted two- dimensional code comprises: generating a dataset to be transferred that comprises a first dataset and a second dataset with a character string, the first and second datasets comprising a frame with a random and non-duplicate frame number, and a key to encrypt the data from the other dataset, the dataset to be transferred further comprising a frame number and a random string, encrypting the dataset to be transferred with a first public key and encrypting second data from the dataset to be transferred with a second private key, and creating a box-tagged encrypted dataset and converting the box-tagged encrypted dataset to a processor- readable set of graphics; wherein decrypting the at least one first code or the at least second encrypted two-dimensional code comprises 78CASH-MO1-US extracting all frames from the transferred two- dimensional code and remove the frame number from each dataset; converting the frames into an encrypted dataset and decrypting the frame data with the public key; extracting the private key and frame number set, decrypting the datasets with the private key and extracting the information data; wherein the dataset comprises identification data of an event, a name and a unique code, including all the limitations of claim 1 from which it depends.  With respect to claim 4 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: verifying the validity of event data and privileges received in the first two-dimensional code on the second mobile device; verifying that an entry time is correct in the case that the event data and privileges are correct on the second mobile device; placing the second mobile device in a queue, generating a two-dimensional code on the first mobile device that is read by the input interface of the second mobile device; generating the second two-dimensional code in the case that the event and privilege and in the case that the entry time has been verified as correct in the second mobile 79CASH-MO1-US device; and removing an access on the second mobile device, including all the limitations of claim 1 from which it depends.  With respect to claim 6 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: editing and selecting personal information to share in the case that the user wants to share personal information on the second mobile device; generating the second two-dimensional code upon completion of editing and selecting the information to be shared on the second mobile device; allowing data access and profile creation on the first mobile device, including all the limitations of claim 1 from which it depends. With respect to claim 7 and all its dependencies, wherein the first mobile device corresponds to a user and the second mobile device 80CASH-MO1-US corresponds to an operator, where reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: verifying if an identifier of an event corresponds to an event in the second mobile device; selecting an amount to reload, thus generating the second two-dimensional code; creating a transaction on the second mobile device; and recharging the amount determined on the first mobile device, including all the limitations of claim 1 from which it depends. With respect to claim 8 and all its dependencies, wherein the first mobile device corresponds to a user and the second mobile device corresponds to an operator, where reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: verifying if an identifier of an event corresponds to an event in the second mobile device; select orders and/or products; verifying a balance in the first mobile device, and if the balance corresponds, then generating the second two- dimensional code; discounting the amount on the first mobile device; and creating the transaction by reading the other two- dimensional code on the second mobile device, including all the limitations of claim 1 from which it depends. With respect to claim 9 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: verifying if an identifier of an event corresponds to an event and if there is a balance in the second mobile device, and thus generating the second two-dimensional code if the identifier of the event is verified to correspond to the event and there is a balance in the second mobile device; removing an amount on the second mobile device; selecting a refund method on the first mobile device; and creating a transaction on the first mobile device, including all the limitations of claim 1 from which it depends. With respect to claim 10 and all its dependencies, wherein the first mobile device corresponds to a user and the second mobile device corresponds to an operator, wherein the method additionally comprises: linking a card to the first mobile device, wherein data linked to the card includes a personal identification code (PIN) ; wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device or wherein reading and decrypting the at least second two-dimensional code with the processor and memory of the first electronic device comprises: 82CASH-MO1-US selecting orders/products on the second electronic device, thus generating the second two-dimensional code on the second electronic device; generating a new two-dimensional code and storing a transaction request on the first electronic device; reading and decrypting the new two-dimensional code on the second electronic device; verifying the validity of data and creating a transaction in case the data is valid on the second electronic device; and obtaining orders/products in case the transaction is created in the second electronic device or by storing the transaction request in the first electronic device, including all the limitations of claim 1 from which it depends. With respect to claim 11 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the first electronic device additionally comprises: verifying the legitimacy of the two-dimensional code with a card shown by the user to the operator; validating the user's card; generating the second two-dimensional code on the second mobile device and authenticating the card on the second mobile device; and reading the second two-dimensional code on the first mobile device and obtaining the card authentication on the 83CASH-MO1-US first mobile device, including all the limitations of claim 1 from which it depends. With respect to claim 12 and all its dependencies, wherein the first mobile device corresponds to a user and the second mobile device corresponds to an operator, the method additionally comprises: updating a document; wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the first electronic device additionally comprises: authenticating a card based on a user card; generating the second two-dimensional code on the first mobile device; determining, on the first mobile device, whether the document is ready to be electronically signed; generating, on the second mobile device, a third two- dimensional code if the document is ready to be electronically signed and determining if another user or witness must be added to the document; and authenticating, on the second mobile device, the document including the second and third two-dimensional codes, including all the limitations of claim 1 from which it depends. With respect to claim 13 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the first electronic device additionally comprises: determining if a document was signed by the user; if the document was not signed by the user, 84CASH-MO1-US determining if the user has a valid card; if the document was signed by the user or if the user has a valid card, generating the second two-dimensional code on the first mobile device; obtaining a key on the second mobile device; and opening the authenticated document with the access key on the second mobile device, including all the limitations of claim 1 from which it depends. With respect to claim 14 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the first electronic device additionally comprises: determining if the user has a valid card; generating the second two-dimensional code on the first mobile device if the user's card is determined to be valid; obtaining a key on the second mobile device and scanning another two-dimensional code displayed on a gateway; determining, on the second mobile device, whether the user has the correct key and generating a third two- dimensional code on the second mobile device, if the key is determined to be correct; and displaying the third two-dimensional code on the gateway and opening the gateway in view of the third two- dimensional code, including all the limitations of claim 1 from which it depends. With respect to claim 15 and all its dependencies, wherein the first mobile 85CASH-MO1-US device corresponds to an operator and the second mobile device corresponds to a user, wherein the method further comprises: linking a card and a reload with the second mobile device; wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: determining whether the card has a balance; determining whether the card has a credit limit; determining a payment method; discounting an amount on the first mobile device; determining whether there is a data signal and processing a payment in connection with the data signal; and wherein reading and decrypting the at least second two-dimensional code with the processor and memory of the first electronic device additionally comprises: creating a transaction; and wherein by determining whether there is a data signal in the second electronic device, it is determined whether there is a data signal in the first electronic device, including all the limitations of claim 1 from which it depends. With respect to claim 16 and all its dependencies, wherein the first mobile device corresponds to an operator and the second mobile device corresponds to a user, wherein reading and decrypting the at least first two-dimensional code with the processor and memory of the second electronic device additionally comprises: 86CASH-MO1-US determining whether an application is correct and whether it is correct to generate the second two-dimensional code; and wherein reading and decrypting the at least second two-dimensional code with the processor and memory of the first electronic device additionally comprises: determining if there is a data signal and if there is a data signal, processing a login or a start of an apparatus and downloading data corresponding to the second mobile device using the data signal, including all the limitations of claim 1 from which it depends.  The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH